2015 UT App 167



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                    Plaintiff and Appellee,
                                v.
                      EUGENE FLETCHER,
                   Defendant and Appellant.

                    Memorandum Decision
                      No. 20130124-CA
                      Filed July 2, 2015

             First District Court, Logan Department
                The Honorable Thomas Willmore
                   Nos. 121100882 & 111101367

             David M. Perry, Attorney for Appellant
          Sean D. Reyes and Marian Decker, Attorneys
                         for Appellee

JUDGE STEPHEN L. ROTH authored this Memorandum Decision, in
 which JUDGES JAMES Z. DAVIS and KATE A. TOOMEY concurred.

ROTH, Judge:

¶1     Eugene Fletcher appeals his convictions on two counts of
distributing marijuana in a drug-free zone, a second degree
felony. We affirm.

¶2     Fletcher sold marijuana twice to a confidential informant
(the CI) working for the Cache-Rich Drug Task Force.1 The first
buy took place in a grocery store parking lot. The task-force
agent (the Detective) who led both of the buys picked up the CI


1. ‚We view the facts in the light most favorable to the jury
verdict and recite them accordingly.‛ State v. Loose, 2000 UT 11,
¶ 2, 994 P.2d 1237.
                         State v. Fletcher


and drove him to the back of a church parking lot near the
grocery store. The CI was searched for weapons, drugs, and
money and then given $50 cash and a radio transmitter. The CI
then waited in front of the grocery store. The Detective and two
other agents were parked in different locations in the grocery
store parking lot.

¶3      Fletcher drove into the parking lot and told the CI to
‚jump in‛ his car. Fletcher gave the CI three bags of marijuana in
exchange for $50. The agents were able to listen to the
transaction through the radio transmitter and see Fletcher’s
vehicle from their vantage points in the parking lot. When the CI
exited the vehicle and went inside the grocery store, the agents
lost sight of him for about fifteen to twenty seconds. An agent
immediately followed the CI into the store and ‚told him to get
out of the store and go meet with *the Detective+.‛ The CI did so
and handed the Detective the three bags of marijuana he had just
purchased from Fletcher. No other items were found during a
search of the CI.

¶4     Nine days later, another controlled buy was arranged to
take place in the same parking lot. Once again, the CI was
searched, provided with a transmitter radio, and given cash to
purchase marijuana, this time $40. At the parking lot, the CI
received a phone call from Fletcher to ‚keep walking‛ and meet
him at a nearby laundromat instead of the grocery store parking
lot. The CI did as instructed, and he and Fletcher entered the
laundromat together. In the meantime, the Detective and
another agent, who had heard the phone call through the radio,
repositioned their own vehicles. The Detective parked where he
could watch the CI walk toward the laundromat, and the agent
parked directly in front of the business so he could see into the
building. Inside the laundromat, Fletcher gave the CI two plastic
bags of marijuana in exchange for the $40. The CI left the
building and by radio arranged with the agents to let him walk a
short way down the road before picking him up to avoid



20130124-CA                     2              2015 UT App 167
                          State v. Fletcher


arousing Fletcher’s suspicions. The Detective then met the CI,
who passed over the marijuana he had just purchased from
Fletcher. As before, an agent searched the CI for contraband after
the buy and found none.

¶5     Fletcher was charged with two counts of distributing
marijuana in a drug-free zone. During voir dire, one of the jurors
(the Juror) indicated she had a family member who had been
arrested for a similar crime. She said her son had been arrested
by one of the agents who was testifying in the present case and
that she knew two attorneys in the Cache County Attorney’s
Office, though neither attorney was participating in the trial. In
chambers, the Juror further explained that her son had been
arrested as a minor for drug possession a couple of years before
and had gone on to work as a confidential informant. The Juror
also stated that she had served as a scoutmaster a number of
years before for one of the two attorneys she knew in the Cache
County Attorney’s Office. She was questioned by the trial court
and counsel, and the trial court determined that the Juror could
be impartial and fair. The court denied Fletcher’s motion to
strike her for cause. At trial, the Detective, as well as five other
agents involved in the case, testified about the two buys. The
jury convicted Fletcher of both counts.

¶6     Fletcher appeals, raising three issues for our
consideration. First, Fletcher argues that the Detective’s
testimony was so ‚inherently improbable‛ as to render the
evidence presented by the State insufficient to sustain the jury’s
verdict. Second, Fletcher contends the trial court admitted the
Detective’s testimony in violation of rule 602 of the Utah Rules of
Evidence. Finally, Fletcher argues the trial court abused its
discretion in allowing the Juror to be seated.

¶7    Fletcher first argues the evidence was insufficient to
support the jury’s verdict. We will reverse a jury verdict on the
basis of insufficient evidence ‚only when the evidence is



20130124-CA                      3               2015 UT App 167
                          State v. Fletcher


sufficiently inconclusive or inherently improbable that
reasonable minds must have entertained a reasonable doubt that
the defendant committed the crime of which he was convicted.‛
State v. Rowley, 2008 UT App 233, ¶ 8, 189 P.3d 109 (citation and
internal quotation marks omitted). Fletcher contends that the
Detective’s testimony was so ‚inherently improbable and
incredibly dubious‛ as to meet this standard. We disagree.

¶8      Fletcher points to inconsistencies in the Detective’s
testimony that he contends make the Detective’s testimony so
‚inconclusive or inherently improbable‛ as to create a
‚reasonable doubt‛ that he ‚committed the crime[] of which he
was convicted.‛ See id. For example, Fletcher compares
testimony given by the Detective at two preliminary hearings. At
one preliminary hearing the Detective testified that the CI had
likely come to the police station to prepare for the controlled
buys, but at another preliminary hearing the Detective testified
that he was not sure if the CI had come to the police station prior
to the buys. Fletcher also points to inconsistent testimony offered
by the Detective at trial about whether he or another agent
conducted the initial search of the CI at one of the controlled
buys. The Detective’s field notes also contradicted the amount
listed in the police report regarding the amount of money given
to the CI at one of the buys, and the CI’s testimony regarding the
Detective’s location during the second buy was different from
the Detective’s own description of where he was at the time. We
are not persuaded that inconsistencies of this sort are significant
enough to demonstrate that the Detective’s testimony was
‚sufficiently inconclusive or inherently improbable‛ to make
him unbelievable as a matter of law. See id. (citation and internal
quotation marks omitted).

¶9    Our supreme court has held ‚that the definition of
inherently improbable must include circumstances where a
witness’s testimony is incredibly dubious and, as such,
apparently false.‛ State v. Robbins, 2009 UT 23, ¶ 18, 210 P.3d 288.



20130124-CA                      4               2015 UT App 167
                          State v. Fletcher


To reach that standard, there must be (1) ‚material
inconsistencies in the testimony‛ and (2) ‚no other
circumstantial or direct evidence of the defendant’s guilt.‛ Id.
¶ 19. Otherwise, ‚*t+he existence of any additional evidence
supporting the verdict prevents the judge from reconsidering the
witness’s credibility.‛ Id.; see also State v. Kamrowski, 2015 UT
App 75, ¶ 16, 347 P.3d 861; State v. Lomu, 2014 UT App 41, ¶ 14,
321 P.3d 243. Here, none of the inconsistencies are material.
Whether the CI was given $50 or $120 to exchange for the
marijuana, whether the Detective or another agent conducted the
search of the CI, and on which side of the laundromat the
Detective was parked were not material parts of the Detective’s
testimony but rather were merely details supporting his primary
assertion that he observed Fletcher selling marijuana on two
different occasions. Such minor inconsistencies did not rise to
the level that would render his testimony ‚apparently false,‛ see
Robbins, 2009 UT 23, ¶ 18, but instead are within the range of
normal, but flawed, human recollection—something that juries
are capable of sorting through.

¶10 And there was certainly ‚other circumstantial or direct
evidence‛ of Fletcher’s guilt of the two counts of distribution in a
drug-free zone for which Fletcher was convicted. See id. ¶ 19.
The CI testified that he purchased marijuana from Fletcher twice
in February 2011. Five other task-force agents who monitored
the two buys and the CI all testified, corroborating the
Detective’s story. Evidence was also presented that the distance
from the grocery store where the first buy took place to a nearby
church was 347 feet and the distance from the laundromat where
the second buy took place to the church was 610 feet, well within
the 1,000 feet required to establish a drug-free zone under the
statute. We therefore conclude ‚additional evidence supporting
the verdict‛ exists and the trial court did not have a basis for
rejecting the Detective’s testimony as incredible. See id.
Accordingly, Fletcher’s claim of insufficiency of the evidence,




20130124-CA                      5               2015 UT App 167
                          State v. Fletcher


based on his contention that the Detective’s testimony was
inconclusive or inherently improbable, fails.

¶11 Fletcher next contends that the Detective’s testimony was
not based on his personal knowledge and therefore was
‚incompetent‛ under rule 602 of the Utah Rules of Evidence.
Rule 602 states, in part, that ‚*a+ witness may testify only if
evidence is introduced sufficient to support a finding that the
witness has personal knowledge of the matter.‛ Utah R. Evid.
602. When asked about the reason for the discrepancies between
his trial testimony and preliminary hearing testimony, the
Detective stated that before the preliminary hearing, he ‚hadn’t
talked to the other agents that were assisting and, once you start
doing that, you start jogging your memory.‛ Fletcher argues that
this statement by the Detective revealed that the Detective ‚did
not have personal knowledge regarding the subject matter of his
testimony both at the preliminary hearings and trial, and
testified that colluding before trial was a common practice
among drug task force agents.‛ He therefore argues that the
Detective’s testimony violated rule 602 and should not have
been admitted.

¶12 Because his counsel raised no such objection at trial,
Fletcher claims that the trial court committed plain error in
allowing the Detective to testify. See State v. Holgate, 2000 UT 74,
¶ 11, 10 P.3d 346 (listing plain error as an exception to
preservation rule). Plain error requires a defendant to show that
‚(i) an error exists; (ii) *it+ should have been obvious to the trial
court; and (iii) *it+ is harmful.‛ State v. Lee, 2006 UT 5, ¶ 26, 128
P.3d 1179 (citation and internal quotation marks omitted). We
agree with the State that no error occurred here.

¶13 In State v. Eldredge, 773 P.2d 29 (Utah 1989), our supreme
court determined that rule 602 ‚merely requires that the witness
have the opportunity and the capacity to perceive the events in
question.‛ Id. at 33. Here, as in Eldredge, ‚there is no contention



20130124-CA                      6               2015 UT App 167
                          State v. Fletcher


that *the Detective+ lacked personal knowledge‛ of the relevant
incidents. See id. The Detective was the lead investigator on both
buys, was present at both buys, and monitored each of the
controlled buys via radio transmitter. Thus, he clearly had the
‚opportunity and the capacity to perceive the events in
question.‛ See id. And while the Detective did say that he
‚jogg*ed+‛ his memory by talking to other task-force agents prior
to trial, that statement does not establish that his conversations
with other agents replaced his own recollections of events or
filled in the blanks of irretrievably lost memory. Rather, a
common meaning of ‚jog‛ in this context is ‚to stir or jolt into
activity or alertness, as by a hint or reminder: to jog a person’s
memory.‛ Jog, Dictionary.com, http://dictionary.reference.com/
browse/jog (last visited June 18, 2015). And Fletcher has
identified nothing in the record that suggests the Detective’s
conversations with other task force agents did anything more
than refresh the Detective’s own memory. Accordingly, Fletcher
has not persuaded us that the Detective’s testimony violated rule
602.

¶14 Finally, Fletcher contends that the trial court erred in
seating the Juror over his objection, ‚given her relationships with
*one of the agents+, two deputy county attorneys, and her son’s
previous involvement as a confidential informant.‛ ‚A motion to
dismiss a prospective juror for cause is within the sound
discretion of the trial court. When reviewing such a ruling, we
reverse only if the trial court has abused its discretion.‛ State v.
Cox, 826 P.2d 656, 659 (Utah Ct. App. 1992) (citation and internal
quotation marks omitted). ‚Under this standard, we will not
reverse the trial court’s ruling unless we find that ruling was
beyond reason.‛ State v. Calliham, 2002 UT 86, ¶ 47, 55 P.3d 573.

¶15 Rule 18 of the Utah Rules of Criminal Procedure provides
that ‚*a+ challenge for cause is an objection to a particular juror
and shall be heard and determined by the court.‛ Utah R. Crim.




20130124-CA                      7               2015 UT App 167
                         State v. Fletcher


P. 18(e). Under this rule, jurors may be excluded for, among
other things,

      (e)(4) The existence of any social, legal, business,
      fiduciary or other relationship between the
      prospective juror and any party, witness or person
      alleged to have been victimized or injured by the
      defendant, which relationship when viewed
      objectively, would suggest to reasonable minds
      that the prospective juror would be unable or
      unwilling to return a verdict which would be free
      of favoritism. . . .

      ....

      (e)(14) Conduct, responses, state of mind or other
      circumstances that reasonably lead the court to
      conclude the juror is not likely to act impartially.

Id. ‚Once a juror’s impartiality has been put in doubt, a trial
judge must investigate by further questions to determine if the
juror has merely ‘light impressions’ or impressions which are
‘strong and deep’ and which will affect the juror’s impartiality.‛
State v. Woolley, 810 P.2d 440, 443 (Utah Ct. App. 1991), overruled
on other grounds as recognized by State v. Robertson, 2005 UT App
419, 122 P.3d 895. ‚In our review, we look to the entire voir dire
exchange with the challenged juror.‛ Calliham, 2002 UT 86, ¶ 47
(citation and internal quotation marks omitted).

¶16 The Juror was questioned at length about her son’s
criminal history and involvement with law enforcement. The
Juror stated that a few years earlier her son had been arrested
more than once for drug possession. She also stated that some of
his charges were dismissed in return for working as a
confidential informant and ‚giv*ing+ some names.‛ She
explained that her son was now ‚doing really well‛ and that the




20130124-CA                     8               2015 UT App 167
                         State v. Fletcher


experience had been ‚painful‛ for her family but was ‚good . . .
for him‛ because ‚it turned him around.‛

      [Defense Counsel]: Do you think that was a good
      way to go to give information to get your case
      dismissed? Do you have an opinion on that?

      *The Juror+: You know, I don’t know, because he
      had some charges later. So—

      [Defense Counsel+: It didn’t help him?

      [The Juror]: Yeah. I mean, at that time, he probably,
      would have been in some very, very serious
      trouble.

      [Defense Counsel]: Were there felony charges,
      then?

      [The Juror]: They, probably, would have been at
      that time.

      [Defense Counsel]: Was your son dealing drugs?

      *The Juror+: No. He wasn’t dealing drugs, but he
      was involved with some people that were, but his
      was mostly using and had some in his possession
      and stuff. So—

      [The Court]: Has there been any ramifications as
      the result of him giving information to—

      [The Juror]: No. It was all confidential.

The State did not question the Juror about her son’s involvement
as a confidential informant.




20130124-CA                     9                 2015 UT App 167
                         State v. Fletcher


¶17 The Juror was also questioned about her associations with
two prosecutors in the Cache County Attorney’s Office, who
were not part of Fletcher’s case, as well as one of the testifying
agents. The Juror had come in contact with all three because of
her son’s prior criminal history but also knew one of the
prosecutors because she had served as his scoutmaster for a time
when he was a boy and had attended church with him. Defense
counsel specifically questioned the Juror about her interactions
with the testifying agent.

      [Defense Counsel]: So, [the testifying agent] was
      involved in the arrest of your son?

      [The Juror]: He was actually arrested more than
      one time.

      ....

      [Defense Counsel]: How did [the testifying agent]
      treat you during the whole process?

      [The Juror]: He was very cordial and very
      professional.

The prosecutor then followed up on the Juror’s relationship with
the two prosecutors and asked ‚With your contact with them
and this case, do you have any hard feelings against them or
things that would make you—‛ to which the Juror replied, ‚No.‛

¶18 When asked by the trial court if she would be ‚able, in
light of what happened there, to fairly hear both sides and make
a decision,‛ the Juror answered, ‚Yes.‛ Fletcher’s counsel
requested that the Juror be removed for cause because she had
been a scoutmaster to a prosecutor in the Cache County
Attorney’s Office and because ‚*h+er son gave confidential
information to police to get rid of his charges and that’s what
[the CI] did here. I think she would probably have some bias



20130124-CA                    10              2015 UT App 167
                           State v. Fletcher


towards that.‛ The trial court responded, ‚You know . . . she
indicated that she could fairly . . . hear things. I asked her if there
had been any ramifications or problems with regards to that. So,
I’m not going to strike her.‛

¶19 Fletcher contends this ruling was an abuse of discretion
and that the Juror’s relationships and prior experiences with
members of the prosecutor’s office and law enforcement should
have disqualified her as a juror. We are not persuaded that the
trial court exceeded its discretion in declining to strike the Juror.2

¶20 The Juror’s relationship with one of the prosecutors
appeared to be no more than that of an acquaintance. See
Butterfield v. Sevier Valley Hosp., 2010 UT App 357, ¶ 32, 246 P.3d
120 (‚Jurors are not biased merely because they are acquainted
with a party or witness.‛). And her role as a former scoutmaster
for another prosecutor years prior is not the type of relationship
that has warranted exclusion from jury service in the past. For
example, in State v. Cobb, 774 P.2d 1123 (Utah 1989), the Utah
Supreme Court determined that a trial court had not abused its
discretion in refusing to dismiss a juror because she had been
friends with and attended church with the prosecutor’s family
and because she remembered the prosecutor as a ‚nice kid.‛ Id.
at 1126 (internal quotation marks omitted). There the supreme
court stated,

       Review of *the juror’s+ answers to counsel’s
       questions reveals that her brief acquaintance with
       the prosecutor was not the type of relationship that


2. We think it is worth repeating here, however, our supreme
court’s observation ‚that it is a simple matter to obviate any
problem of bias simply by excusing the prospective juror and
selecting another.‛ State v. Wach, 2001 UT 35, ¶ 25, 24 P.3d 948
(citation and internal quotation marks omitted).




20130124-CA                      11                2015 UT App 167
                           State v. Fletcher


       would warrant an inference of bias, especially in
       light of a later statement where she expressed no
       doubts about her ability to decide the case
       impartially    regardless   of   any   attenuated
       acquaintance with the prosecutor.

Id. We come to a similar conclusion here, particularly where
neither of the prosecutors the Juror was acquainted with were
involved in Fletcher’s trial.

¶21 Fletcher argues, however, that the Juror’s relationship
with the prosecutors was more significant when viewed in light
of her acquaintance with one of the testifying agents and her
son’s previous position as a confidential informant. This is a
closer question, but after reviewing the voir dire as a whole, we
are not persuaded the trial court exceeded its discretion in
permitting the Juror to be seated. See State v. Calliham, 2002 UT
86, ¶ 47, 55 P.3d 573. ‚Only ‘strong and deep impressions’ on the
part of a venireman . . . serve as a basis for disqualification for
cause. The question of degree of partiality (or ‘impressions’)
remains largely in the discretion of the trial court.‛ State v. Lacey,
665 P.2d 1311, 1312 (Utah 1983) (per curiam) (footnote omitted),
overruled on other grounds as recognized by State v. Robertson, 2005
UT App 419, 122 P.3d 895. ‚*B+ased on the juror’s expressed
feelings, attitudes, and opinions, the trial court must determine
by a process of logic and reason, based on common experience,
whether the juror can stand in [an] attitude of indifference
between the state and the accused.‛ Id. (citation and internal
quotation marks omitted). While the Juror did state that the
testifying agent had treated her professionally and cordially
when interacting with her regarding her son’s arrest—a
statement Fletcher asserts shows her bias toward the
prosecution—in the context of the rest of the questioning, her
statement can be seen as merely allaying any concerns that she
had hard feelings against the testifying agent for arresting her
son that would prejudice her against the prosecution. And no



20130124-CA                      12               2015 UT App 167
                         State v. Fletcher


information was elicited that her interactions with the testifying
agent had been so numerous or significant as to create ‚strong
and deep‛ rather than lighter impressions. See id. (internal
quotation marks omitted).

¶22 Fletcher contends that the Juror’s son’s experience as a
confidential informant and her positive experience with law
enforcement ‚left her with greater potential sympathy toward
law enforcement and confidential informants than in a juror
without similar connections and background.‛ In State v. Bailey,
605 P.2d 765 (Utah 1980), overruled on other grounds as recognized
by West v. Holley, 2004 UT, 103 P.3d 708, our supreme court
determined that a trial court had erred in failing to dismiss two
jurors who had shown bias in favor of law enforcement. Id. at
767–68. When the jury pool was asked ‚Are there any of you
who believe you would be inclined to give the testimony of a
Peace Officer greater weight than you would the testimony of
someone who was not a Peace Officer?‛ one of them answered,
‚I think I probably would.‛ Id. at 767 (internal quotation marks
omitted). And then when another juror stated ‚a Peace Officer is
generally a very reliable observer. They are trained to be as such
and they are not likely to jump to hasty conclusions,‛ the first
juror concurred in that statement. Id. at 768 (internal quotation
marks omitted). Another potential juror told the trial court that
‚you can rely upon *a peace officer’s+ testimony and their
background to the utmost . . . I would want to stand behind
them a hundred percent.‛ Id. (omission in original) (internal
quotation marks omitted).

¶23 Here, the Juror stated that a law enforcement officer had
treated her professionally and respectfully and that her son’s
experience had been ‚good . . . for him.‛ While the Juror’s prior
experiences raise a question of bias, we are not persuaded that
the trial court’s determination that the Juror’s statements did not
rise to a level that demonstrated actual bias was an abuse of its
discretion. ‚When an inference of bias is raised, the inference is



20130124-CA                    13               2015 UT App 167
                          State v. Fletcher


generally not rebutted simply by a subsequent general statement
by the juror that he or she can be fair and impartial,‛ but instead,
‚[t]he level of investigation necessary once voir dire reveals
potential juror bias will vary from case to case and is necessarily
dependent on the juror’s responses to the questions asked.‛ State
v. Woolley, 810 P.2d 440, 445 (Utah Ct. App. 1991), overruled on
other grounds as recognized by Robertson, 2005 UT App 419. Here,
the Juror was asked separately by the trial court, the prosecutor,
and Fletcher’s counsel if any of her associations or her son’s
experience would impact her ability to be impartial and she
unequivocally answered that they would not. But the
investigation did not end there. The Juror was also questioned
about her perceptions of law enforcement, the use of confidential
informants, her son’s criminal history, and his progress and
rehabilitation since his arrest. Taking into account the scope of
the voir dire as a whole and the Juror’s ‚responses to the
questions asked,‛ we conclude the appropriate level of
investigation occurred here. See id.

¶24 Our conclusion that the trial court did not abuse its
discretion is supported by other cases involving jurors who had
prior experience with law enforcement. In State v. Leleae, 1999 UT
App 368, 993 P.2d 232, we determined that the trial court did not
abuse its discretion when a juror was seated who had trained
under an officer-witness as part of a law enforcement training
program fourteen or fifteen years earlier. Id. ¶¶ 32, 37. In State v.
Cobb, 774 P.2d 1123 (Utah 1989), the Utah Supreme Court
allowed a former police officer to sit on the jury. Id. at 1126–28.
Our supreme court recognized that the former officer’s initial
responses in voir dire questions, including the statement that he
had ‚very, very strong feelings about the taking of human life,‛
raised facial issues of impartiality. Id. at 1126–27 (internal
quotation marks omitted). However, the court determined that
‚subsequent questioning by counsel cleared up any doubts
regarding *his+ ability to be an impartial juror‛ and that the
former officer’s answers reflected ‚that he was willing to keep an



20130124-CA                     14               2015 UT App 167
                          State v. Fletcher


open mind and apply the law as the court instructed.‛ Id. at
1127–28. Accordingly, no abuse of discretion was found on
appeal for allowing the former officer to be seated. Id. at 1128.
And in Salt Lake City v. Almansor, 2014 UT App 88, 325 P.3d 847,
we determined that while a juror’s ‚employment with Salt Lake
County Criminal Justice Services‛ raised facial issues of
impartiality, the juror’s responses ‚did not indicate that he had
any predisposition to favor or believe one side over the other.‛
Id. ¶ 6.

¶25 Here, the Juror’s responses amounted to explaining her
son’s criminal history and then statements that her son’s
experience, as well as her own, with law enforcement had been
painful but ultimately positive overall. These statements
certainly raised facial issues of impartiality. See Cobb, 774 P.2d at
1128. But it is apparent from the cases just discussed that prior
positive associations with law enforcement are not enough on
their own to disqualify a juror. Instead, a greater potential for
bias or impartiality must be shown. And like the jurors in Cobb
and Almansor, additional responses from the Juror revealed that
she ‚was willing to keep an open mind,‛ see id. at 1127, and ‚did
not indicate that [she] had any predisposition to favor or believe
one side over the other,‛ see Almansor, 2014 UT App 88, ¶ 6.
Based on the responses given by the Juror and the nature of the
investigation and questioning conducted in this case, we
conclude that the trial court could have reasonably determined
‚by a process of logic and reason, based on common
experience,‛ that the Juror could ‚stand in *an+ attitude of
indifference between the state and the accused.” See State v.
Lacey, 665 P.2d 1311, 1312 (Utah 1983) (per curiam) (citation and
internal quotation marks omitted), overruled on other grounds as
recognized by Robertson, 2005 UT App 419. Accordingly, we find
no abuse of discretion in the trial court’s decision to seat the
Juror.




20130124-CA                     15               2015 UT App 167
                         State v. Fletcher


¶26 In summary, the inconsistencies in the Detective’s
testimony did not render it ‚inherently improbable,‛ the trial
court did not err in admitting the Detective’s testimony under
rule 602 of the Utah Rules of Evidence, and the trial court did not
abuse its discretion in seating the Juror.

¶27   Accordingly, we affirm.




20130124-CA                     16              2015 UT App 167